DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed February 8, 2021, have been fully considered.
Claim 21 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for specific combinations of solvents (i.e. wherein the combination of solvents comprises one or more C6-C10 linear or branched alkane solvents, one or more methylated cyclic alkane solvents, not reasonably provide enablement for any and all emulsions “comprising a solvent or combination of solvents” as recited in Claim 12, lines 2-3.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2005/0142087) in view of Luyster et al. (US 2013/0213659), further in view of Malchesky et al. (US 2013/0029884).
Claim 1. Liu discloses A microemulsion suitable for treating a gas well (Abstract; [0009] – [0015]; [0057] “A variety of types of silicone-in-water emulsions can be prepared according to this process. For example, microemulsions can be prepared in which the silicone oils are present as particles having a diameter of less than 140 nanometer (0.14 micrometer), preferably less than 50 nanometer (0.05 micrometer).”), comprising: 5an aqueous phase ([0015] “silicone-in-water emulsions”; [0057]); a surfactant ([0009] – [0015] “optionally one or more organic surfactants”; [0016] “other optional surfactant(s)”; [0028] – [0039]); and a non-aqueous phase comprising a combination of solvents ([0015]; wherein the combination of solvents comprises  one or more methylated cyclic alkane solvents and/or one or more 10methyl siloxane solvents of less than or equal to 800 g/mol molecular weight ([0044] “hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, tetramethyltetravinylcyclotetrasiloxane, and tetramethyltetraphenylcyclotetrasiloxane.”).
Liu does not disclose that the microemulsion is suitable for treating a gas well as recited within the preamble.1  Liu discloses preparing an emulsion or microemulsion by emulsion polymerization, including polymerizing a silicone component ([0016]; [0041]).  Liu further discloses that the emulsion may comprise various solvents, including glycols ([0082]; [0084]) and alkanes ([0084]), but Liu does not disclose and wherein the combination of solvents further comprises linanool, geraniol, nopol, menthol, eucalyptol, 1,8-cineol, a terpene containing an aldehyde, a terpene containing an ether, and/or a terpene containing a ketone.  
However, Luyster teaches a method of treating a wellbore (Abstract; [0024]), with a wellbore fluid that may be an emulsion ([0024]; [0057]), comprising organosiloxanes ([0057]), surfactant(s) ([0063]), a solvent and at least one mutual solvent, such as glycol(s) and/or terpene(s) ([0029]; [0047] “Additionally, the base fluid blend may also contain at least one mutual solvent and/or a terpene, such as limonene or terpinol. One example of a suitable mutual solvent may be a glycol ether or glycerol.”; [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Liu with a mutual solvent comprising terpene, as taught by Luyster, in order to prepare an emulsion having solubility in both aqueous and oleaginous fluids ([0047]) and effective for cleaning a wellbore ([0024]; [0070]).

Claim 2. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu further discloses wherein the combination of solvents further comprises one or more C6-C10 linear or branched alkane solvents comprising one or more of hexane, heptane, octane, isooctane, nonane, decane, isomers of methylpentane, isomers of dimethylpentane, isomers of trimethylpentane, and/or 4- 15methylheptane ([0084]).
Claim 4. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu further discloses wherein the one or more methyl siloxane solvents of less than 800 g/mol molecular weight comprise one or more of hexamethyldisiloxane, octamethyltrisiloxane, decamethyltetrasiloxane, dodecamethylpentasiloxane, 25tetradecamethylhexasiloxane, hexadecamethylheptasiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane trimethylsiloxy-terminated 2 cSt polydimethylsiloxane, and/or trimethylsiloxy terminated 3 cSt polydimethylsiloxane ([0044]).  
Claim 5. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Malchesky further teaches wherein the surfactant comprises one or more of an alcohol ethoxylate comprising a hydrocarbon group of 12 to 15 carbon atoms and 7 ethylene oxide units castor oil with 30 ethylene oxide units, an alcohol ethoxylate comprising a hydrocarbon of 12 to 18 carbon atoms and 10 ethylene oxide units, tristyrylphenol with 16 ethylene oxide units, an alcohol ethoxylate comprising a hydrocarbon of 12 to 15 carbon atoms and 9 ethylene oxide units, an alcohol ethoxylate comprising a hydrocarbon of 12 to 15 carbon atoms and 12 ethylene oxide units, and/or an alcohol ethoxylate comprising a hydrocarbon with 12 carbon atoms and 7 ethylene oxide units ([0039]).
Claim 6. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu further discloses wherein the surfactant comprises a nonionic surfactant ([0029] – [0030]).  
Claim 7. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 6.  Liu discloses nonionic surfactants ([0030]), but Liu does not disclose wherein the nonionic surfactant comprises an alkyl polyglycoside surfactant.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the nonionic surfactant in Liu with an alkyl polyglycoside surfactant, as taught by Luyster, in order to formulate an emulsion with a biodegradable surfactant ([0036]).
Claim 8. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu further discloses wherein the surfactant comprises an anionic surfactant ([0029]).  
Claim 9. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu further discloses wherein the surfactant comprises a cationic surfactant ([0029]; [0031]).  
Claim 1010. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu further discloses wherein the surfactant comprises a zwitterionic surfactant ([0029]; [0035]).  
Claim 11. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 10.  Liu further discloses wherein the zwitterionic surfactant comprises a betaine surfactant ([0035] – [0036]).  

Claim 1512. Liu discloses A microemulsion suitable for treating a gas well (Abstract; [0009] – [0015]; [0057] “A variety of types of silicone-in-water emulsions can be prepared according to this process. For example, microemulsions can be prepared in which the silicone oils are present as particles comprising: 5an aqueous phase ([0015] “silicone-in-water emulsions”; [0057]), a surfactant ([0009] – [0015] “optionally one or more organic surfactants”; [0016] “other optional surfactant(s)”; [0028] – [0039]), and a non-aqueous phase comprising a solvent or combination of solvents ([0015]; [0016]; [0044] “[0044] “hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, tetramethyltetravinylcyclotetrasiloxane, and tetramethyltetraphenylcyclotetrasiloxane.”; [0072]; [0084])…
Liu does not disclose that the microemulsion is suitable for treating a gas well as recited within the preamble2 or wherein the microemulsion has a surface tension of less than or equal to 24 mN/m and greater than or equal to 15 mN/m as measured by a capillary rise technique or a rising bubble 20technique.  Liu discloses preparing an emulsion or microemulsion by emulsion polymerization, including polymerizing a silicone component ([0016]; [0041]).  Liu further discloses that the emulsion may comprise various solvents, including glycols ([0082]; [0084]) and alkanes ([0084]), but Liu does not disclose and wherein the solvent or combination of solvents further comprises linanool, geraniol, nopol, menthol, eucalyptol, 1,8-cineol, a terpene containing an aldehyde, a terpene containing an ether, and/or a terpene containing a ketone.  
However, Luyster teaches a method of treating a wellbore (Abstract; [0024]), with a wellbore fluid that may be an emulsion ([0024]; [0057]), comprising organosiloxanes ([0057]), surfactant(s) ([0063]), a solvent and at least one mutual solvent, such as glycol(s) and/or terpene(s) ([0029]; [0047] “Additionally, the base fluid blend may also contain at least one mutual solvent and/or a terpene, such as limonene or terpinol. One example of a suitable mutual solvent may be a glycol ether or glycerol.”; 
Moreover, Malchesky teaches a biocide composition useful in oil and gas operations (Abstract; [0015]), wherein the composition may comprise natural oils, such as terpenes, including eucalyptol, menthol, 1,8-cineol, geraniol, linalool, etc. ([0035]); surfactants, such as betaine, amine oxide, and/or cocoamides ([0038] – [0039]); as well as solubilizing agents, such as terpenes ([0035]; [0041]).  Malchesky further teaches that the combination of the surfactant and solubilizing agent allows a stable emulsion to be made ([0040]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the solvent(s) and/or surfactant(s) in Liu, as taught by Malchesky, in order to utilize solvent(s) and/or surfactants derived from natural sources / that are environmentally friendly ([0038]).
Regarding the surface tension, Liu as modified by Luyster and Malchesky teach the claimed composition.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the surface tension of the emulsion to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 12, wherein the surface tension is less than or equal to 24 mN/m and greater than or equal to 23 mN/m as measured by the capillary rise technique or the rising bubble technique (See Examiner’s explanation for Claim 12, above).  Applicant is claiming a composition in terms of a function, property or In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
Claim 14. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 12, wherein the surface tension is less than or equal to 23 mN/m and greater than or equal to 20 mN/m as measured by the capillary rise technique or the rising bubble technique (See Examiner’s explanation for Claim 12, above).  Applicant is claiming a composition in terms of a function, property or characteristic, where the composition in Liu as modified by Luyster and Malchesky, teach the same composition as instantly claimed.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
Claim 15. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 12 wherein the surface tension is less than or equal to 20 mN/m and greater than or equal to 18 mN/m as measured by the capillary rise technique or the rising bubble technique (See Examiner’s explanation for Claim 12, above).  Applicant is claiming a composition in terms of a function, property or characteristic, where the composition in Liu as modified by Luyster and Malchesky, teach the same composition as instantly claimed.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
Claim 516. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 12 wherein the surface tension is less than or equal to 18 mN/m and greater than or equal to 15 mN/m as measured by the capillary rise technique or the rising bubble technique (See Examiner’s explanation for Claim 12, above).  Applicant is claiming a composition in terms of a function, property or characteristic, where the composition in Liu as modified by Luyster and Malchesky, teach the same composition as instantly claimed.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
The microemulsion of claim 1.  Liu does not explicitly disclose wherein the combination of solvents has a 10vapor pressure of less than or equal to 130 mm Hg at 20 °C.  Applicant is claiming a composition in terms of a function, property or characteristic, where the composition in Liu as modified by Luyster and Malchesky, teach the same composition as instantly claimed.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of solvents within the microemulsion in Liu to achieve the vapor pressure range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 18. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1, wherein the combination of solvents has a vapor pressure of less than or equal to 20 mm Hg at 20°C (See Examiner’s explanation for Claim 17, above).  Applicant is claiming a composition in terms of a function, property or characteristic, where the composition in Liu as modified by Luyster and Malchesky, teach the same composition as instantly claimed.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
Claim 1519. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1, wherein the combination of solvents has a vapor pressure of less than or equal to 2 mm Hg at 20°C (See Examiner’s explanation for Claim 17, above).  Applicant is claiming a composition in terms of a function, property or characteristic, where the composition in Liu as modified by Luyster and Malchesky, teach the same composition as instantly claimed.  In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  See MPEP § 2112.  
The microemulsion of claim 1.  Liu further discloses wherein the combination of solvents further comprises one or more C6-C10 linear or branched alkane solvents ([0084]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2005/0142087) in view of Luyster et al. (US 2013/0213659), further in view of Malchesky et al. (US 2013/0029884), as applied to Claim 1 above, and further in view of Rafferty et al. (US 2016/0015622).
Claim 3. Liu in view of Luyster, further in view of Malchesky teach The microemulsion of claim 1.  Liu discloses preparing an emulsion or microemulsion by emulsion polymerization, including polymerizing a silicone component ([0016]; [0041]), and Liu further discloses that the solvents may include alkanes ([0084]), but Liu does not disclose wherein the one or more methylated cyclic alkane solvents comprise one or more of methylcyclopentane, dimethylcyclopentane, methylcyclohexane, dimethylcyclohexane, trimethylcyclohexane, methylcycloheptane, and/or 20isopropylcyclohexane.  However, Rafferty teaches a composition comprising surfactants, polyorganosiloxane, and solvents, wherein the solvent may include methyl cyclopentane, cyclohexane, and/or cyclohexane ([0106]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the alkane solvent in Liu with a solvent, such as methyl cyclopentane, cyclohexane, and/or cyclohexane, as taught by Rafferty, in order to aid in polymerization ([0106]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2005/0142087) in view of Luyster et al. (US 2013/0213659), further in view of Malchesky et al. (US 2013/0029884), as applied to Claim 1 above, and further in view of Cawiezel et al. (US 2012/0318515).
The microemulsion of claim 1.  Liu does not disclose wherein the microemulsion further comprises a paraffin control.  However, paraffin inhibitors are well known additives for wellbore treatment compositions.  Moreover, Cawiezel teaches a microemulsion (Abstract; [0010]; [0025]; [0026] “The well treatment microemulsions are thermally stable and may be formed by the combination of solvent-surfactant blends with an oil-based fluid. The oil phase forms the continuous or discontinuous phase of the microemulsion.”), comprising an aqueous phase ([0026] “either of oil-in-water or water-in-oil”; [0029] “water-in-oil microemulsion”; [0039] “oil-in-water microemulsion”); surfactant(s) ([0014]; [0026]; [0031] “The surfactant may be cationic, anionic, zwitterionic or nonionic.”; [0064] “Exemplary surfactants include cationic, amphoteric, anionic and nonionic surfactants.”; [0065]); and solvent(s) ([0030]).  Cawiezel further teaches that the well treatment agent may comprise paraffin inhibitors ([0017]; [0041]; [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the microemulsion in Liu with a paraffin inhibitor, as taught by Cawiezel, in order to inhibit or control the formation of unwanted deposits or contaminants ([0042]).

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive for the reasons explained, below. 
Applicant argues that “Accordingly, the emulsions formed in Liu do not contain these compounds, but instead may comprise polymers comprising these compounds. Moreover, as a skilled person would understand, polymers of these compounds would not fall within the present claims as they would have molecular weights significantly over 800 g/mol
Examiner respectfully disagrees.  Independent Claim 1 recites the limitation “wherein the combination of solvents comprises … one or more methyl siloxane solvents of less than or equal to 800 g/mol molecular weight” which the Examiner interprets to mean that multiple solvents of less than 800 g/mol may be present in the microemulsion and read on the claimed invention.  This interpretation is further evidenced by dependent Claim 4, which recites “wherein the one or more methyl siloxane solvents of less than 800 g/mol molecular weight comprise one or more of hexamethyldisiloxane, octamethyltrisiloxane, decamethyltetrasiloxane, dodecamethylpentasiloxane, 25tetradecamethylhexasiloxane, hexadecamethylheptasiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane trimethylsiloxy-terminated 2 cSt polydimethylsiloxane, and/or trimethylsiloxy terminated 3 cSt polydimethylsiloxane” in the instant claimed invention.  
Contrary to Applicant’s arguments, instant independent Claim 1 does not recite that the entire combination of solvents must be less than or equal to 800 g/mol molecular weight but rather that one or more of the solvents must be less than or equal to 800 g/mol molecular weight, which means that the overall combination of solvents could be far greater than the recited molecular weight.
Moreover, Liu discloses that the silicon atom containing monomer is capable of polymerizing to a silicone polymer of a desired molecular weight ([0041]).

Regarding Applicant’s arguments of Liu not disclosing an emulsion, Examiner respectfully disagrees with the Applicant.
The instant claimed invention does not exclude the microemulsions from being combined with another chemical component; in fact, for the purposes of treating a gas well, the microemulsion would likely be introduced into a well and/or subterranean formation with other chemical components.
Liu explicitly discloses silicone-in-water emulsions.  Liu explicitly discloses that “A variety of types of silicone-in-water emulsions can be prepared according to this process. For example, microemulsions can be prepared…” ([0064]).
Applicant labels the methyl siloxane as a solvent while Liu does not specifically label the methyl siloxanes as solvents.  However, “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
        
        2 Examiner note: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).